Citation Nr: 0200478	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned following a grant of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection and 
assigned an initial noncompensable (0 percent) evaluation for 
bilateral hearing loss, effective March 23, 1999.  The 
veteran was notified of this decision and submitted a notice 
of disagreement with the assigned evaluation in February 
2001.  A statement of the case was issued in September 2001 
and the veteran perfected his appeal in November 2001.  

The Board notes that the RO essentially adjudicated the 
instant claim as one for an increased rating for hearing 
loss.  However, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  


FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished.

2.  Since the March 1999 effective date of the grant of 
service connection, audiological evaluation has elicited 
findings that compute to level I hearing loss in the right 
ear and level I hearing loss in the left ear.



CONCLUSION OF LAW

As the initial compensable evaluation assigned for bilateral 
hearing loss was proper, the criteria for a compensable 
evaluation for that disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  Id.

As regards the issue on appeal, the Board finds that the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the 
September 2001 statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; in fact, it 
appears that all existing pertinent evidence identified by 
the veteran as relative to these claims has been obtained and 
associated with the claims files.  Moreover, the veteran has 
undergone VA audiological evaluation in connection with the 
claim in March 2000.  There is no indication that there is 
additional, pertinent evidence outstanding that is necessary 
for a fair adjudication of this issue.  Under these 
circumstances, the Board finds that this claim is ready to be 
considered on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

Pertinent to evaluating exceptional patterns of hearing 
impairment, 38 C.F.R. § 4.86(a) provides that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) provides 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specials will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

As indicated above, in July 2000, the RO granted service 
connection and assigned a noncompensable disability 
evaluation for bilateral sensorineural hearing loss effective 
March 23, 1999.  The assigned rating was based upon findings 
elicited on VA audiological examination conducted in March 
2000.  At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
40
50
60
LEFT
N/A
25
45
55
65

Average pure tone thresholds were 43 decibels for the right 
ear and 48 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 100 percent in the left ear.

Applying these results to 38 C.F.R. § 4.85, Table VI, yields 
a numeric designation of I for the right ear and of I for the 
left ear (because the exceptional patterns of hearing loss, 
as defined in 38 C.F.R. § 4.86(a) and (b) are not shown, only 
Table VI is utilized).  Applying these designations to 
38 C.F.R. § 4.85, Table VII, results in the assignment of a 
noncompensable rating under Diagnostic Code 6100.  Since the 
pertinent objective evidence consists only of the March 2000 
audiological evaluation results, the record presents no basis 
for staged rating in this case based upon different levels of 
severity of the service-connected disability during the 
pendency of the claim.  See Fenderson, 12 Vet. App. at 126.   

While the Board has considered the veteran's assertions that 
he has problems with hearing and is entitled to a compensable 
rating, the Board emphasizes that evaluation of hearing loss 
is based on objective testing.  In this case, the objective 
testing results yield a noncompensable evaluation; hence, the 
criteria for a compensable evaluation simply are not met.  
The Board has no discretion in this regard and must predicate 
its determination on the basis of the results of the 
audiology studies of record.  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (Where the Court noted that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.)



ORDER

As the initial noncompensable evaluation assigned for 
bilateral sensorineural hearing loss was proper, a 
compensable disability evaluation for that disability is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

